DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caldwell et al. US PGPUB 2016/0347193.
Regarding claim 1, Caldwell discloses a method for adjusting a relative position of a vehicle-based charging unit of a vehicle and a ground-based charging unit [fig. 4], comprising:
providing a first actuator operably coupled to the vehicle-based charging unit and configured to adjust a first position of the vehicle-based charging unit relative to the ground-based charging unit and a controller configured to selectively actuate the first 
receiving, by the controller, first performance indicator data indicating a first alignment between the vehicle-based charging unit and the ground-based charging unit, the first performance indicator data indicating a misalignment between the vehicle-based charging unit and the ground-based charging unit [par. 36; based on an optimal characteristic of the “power transfer efficiency, energy transfer rate, energy loss rate” being reached alignment is continued];
determining, by the controller, an alignment error between the vehicle-based charging unit and the ground-based charging unit and calculating a first position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed]; 
automatically controlling, by the controller, the first actuator to implement the first position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 412]; and 
receiving, by the controller, second performance indicator data indicating a second alignment between the vehicle-based charging unit and the ground-based charging unit, the second alignment resulting in a desired power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 2, Caldwell discloses wherein the first position adjustment is an adjustment to a lateral position, a longitudinal position, or both of a lateral and a 
Regarding claim 3, Caldwell discloses providing a second actuator operably coupled to the vehicle-based charging unit and configured to adjust a second position of the vehicle-based charging unit relative to the ground-based charging unit [fig. 2b; lateral and longitudinal movements; par. 36], 
wherein an adjustment to the first position is an adjustment of the vehicle-based charging unit in a lateral direction and an adjustment to the second position is an adjustment of the vehicle- based charging unit in a longitudinal direction and the controller is configured to selectively actuate both of the first and second actuators to implement the first position adjustment of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 4, Caldwell discloses determining, by the controller, a second position adjustment of the vehicle-based charging unit and automatically controlling, by the controller, at least one of the first and second actuators to implement the second position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed].
Regarding claim 5, Caldwell discloses wherein the second position adjustment is an adjustment to a lateral position, a longitudinal position, or both of a lateral and a longitudinal position of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements].
Regarding claim 8, Caldwell discloses wherein the first performance indicator data includes power transfer efficiency data between the vehicle-based charging unit and the ground-based charging unit and when the vehicle-based charging unit and the ground-based charging unit are misaligned, the power transfer efficiency data is below a power transfer efficiency threshold [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”].
Regarding claim 9, Caldwell discloses wherein the second performance indicator data indicates an increasing power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”; measurements are continually taken and used to plan additional movements as necessary].
Regarding claim 10, Caldwell discloses wherein the vehicle-based charging unit includes a first plurality of coils [par. 24] and the ground-based charging unit includes a second plurality of coils [par. 24] and the second alignment includes alignment of at least one of the first plurality of coils with at least one of the second plurality of coils such that the second performance indicator data indicates an improved power transfer efficiency between the ground-based charging unit and the vehicle-based charging unit [pars. 35-36].
Regarding claim 11, Caldwell discloses a method for adjusting a relative position of a vehicle-based charging unit of a vehicle and a ground-based charging unit [fig. 4], comprising: 

receiving, by the controller, first power transfer efficiency data indicating a first alignment between the vehicle-based charging unit and the ground-based charging unit, the first power transfer efficiency data indicating a misalignment between the vehicle- based charging unit and the ground-based charging unit [par. 36; based on an optimal characteristic of the “power transfer efficiency, energy transfer rate, energy loss rate” being reached alignment is continued]; 
determining, by the controller, an alignment error between the vehicle-based charging unit and the ground-based charging unit and calculating a first position adjustment of the ground-based charging unit [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed]; 
automatically controlling, by the controller, the first actuator to implement the first position adjustment of the ground-based charging unit [pars. 36 & 42; fig. 4, step 412]; and 
receiving, by the controller, second power transfer efficiency data indicating a second alignment between the vehicle-based charging unit and the ground-based charging unit, the second alignment resulting in a desired power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 12, Caldwell discloses providing a second actuator operably coupled to the ground-based charging unit and configured to adjust a second position of the ground-based charging unit relative to the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; par. 36], 
wherein an adjustment to the first position is an adjustment of the ground-based charging unit in a lateral direction and an adjustment to the second position is an adjustment of the ground- based charging unit in a longitudinal direction and the controller is configured to selectively actuate both of the first and second actuators to implement the first position adjustment of the ground-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 13, Caldwell discloses determining, by the controller, a second position adjustment of the ground-based charging unit and automatically controlling, by the controller, at least one of the first and second actuators to implement the second position adjustment of the ground-based charging unit [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed].
Regarding claim 14, Caldwell discloses wherein when the vehicle-based charging unit and the ground- based charging unit are misaligned, the desired power transfer efficiency data is below a power transfer efficiency threshold [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”].
Regarding claim 15, Caldwell discloses wherein the second power transfer efficiency data indicates an increasing power transfer efficiency between the vehicle-based charging unit and the ground-based charging unit [fig. 4, steps 408 and 410; pars. 36 & 42, “power efficiency”, “until an optimal wireless power characteristic is detected”; measurements are continually taken and used to plan additional movements as necessary].
Regarding claim 16, Caldwell discloses wherein the vehicle-based charging unit includes a first plurality of coils [par. 24] and the ground-based charging unit includes a second plurality of coils [par. 24] and the second alignment includes alignment of at least one of the first plurality of coils with at least one of the second plurality of coils such that the second power transfer efficiency data indicates an improved power transfer efficiency between the ground-based charging unit and the vehicle-based charging unit [par. 116; if the movement threshold is not exceeded the process returns to step 704 where additional movements are attempted (second movements) and a threshold is tested for a second time (a second threshold) in step 716/720; pars. 110-115].
Regarding claim 17, Caldwell discloses an automotive vehicle [pars. 3, 6 & 22; car], comprising: 
a vehicle-based charging unit including a receiving unit configured to receive power from a ground-based charging unit, the receiving unit including a multi-coil receiver [fig. 1, car 120 (par. 22) has a charging system 202 (fig. 2b) including a receiving unit 122 with a plurality of coils (par. 24); pars. 35-36 & 40]; 

a controller configured to selectively actuate the first actuator [pars. 35-36, 40 & 42; the moving mechanism], the controller configured to 
receive first performance indicator data indicating a first alignment between the vehicle-based charging unit and the ground-based charging unit, the first performance indicator data indicating a misalignment between the vehicle-based charging unit and the ground-based charging unit  [par. 36; based on an optimal characteristic of the “power transfer efficiency, energy transfer rate, energy loss rate” being reached alignment is continued]; 
determine an alignment error between the vehicle-based charging unit and the ground-based charging unit and calculate a first position adjustment of the vehicle- based charging unit based on the alignment error [pars. 36 & 42; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed]; 
automatically control the first actuator to implement the first position adjustment of the vehicle-based charging unit [pars. 36 & 42; fig. 4, step 412]; and 
receive second performance indicator data indicating a second alignment between the vehicle-based charging unit and the ground-based charging unit, the second alignment resulting in a desired power transfer efficiency between the vehicle- based charging unit and the ground-based charging unit [pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 18, Caldwell discloses further comprising a second actuator operably coupled to the vehicle-based charging unit and configured to adjust a second position of the vehicle-based charging unit relative to the ground-based charging unit [fig. 2b; lateral and longitudinal movements; par. 36], 
wherein an adjustment to the first position is an adjustment of the vehicle-based charging unit in a lateral direction and an adjustment to the second position is an adjustment of the vehicle- based charging unit in a longitudinal direction and the controller is configured to selectively actuate both of the first and second actuators to implement the first position adjustment of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements].
Regarding claim 19, Caldwell discloses wherein the controller is further configured to determine a second position adjustment of the vehicle-based charging unit and automatically control at least one of the first and second actuators to implement the second position adjustment of the vehicle-based charging unit [fig. 2b; lateral and longitudinal movements; pars. 36 & 42; measurements are continually taken and used to plan additional movements; fig. 4, step 410; an initial misalignment is determined and then a position adjustment is calculated and executed].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell et al. US PGPUB 2016/0347193 in view of Smith et al. US PGPUB 20120306443.
Regarding claim 6, Caldwell does not explicitly disclose determining, by the controller, if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generating, by the controller, a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit.
However, Smith discloses a vehicle charging system which determines, by the controller, if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generating, by the controller, a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [pars. 116 & 119; it is determined whether a movement threshold (a number of move attempts) has been exceeded, if so, a fault code is generated indicating unsuccessful alignment].

Regarding claim 7, Smith as applied in claim 6 discloses determining, by the controller, if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generating, by the controller, a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [par. 116; if the movement threshold is not exceeded the process returns to step 704 where additional movements are attempted (second movements) and a threshold is tested for a second time (a second threshold) in step 716/720; pars. 110-115].
Regarding claim 20, Caldwell does not explicitly disclose wherein the controller is further configured to determine if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generate a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit, and the controller is further configured to determine if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generate a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit.
However, Smith discloses a vehicle charging system which determines if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generate a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit [pars. 116 & 119; it is determined whether a movement threshold (a number of move attempts) has been exceeded, if so, a fault code is generated indicating unsuccessful alignment], and the controller is further configured to determine if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Caldwell to further include wherein the controller is further configured to determine if a first movement threshold has been reached for the first actuator, and in response to the first actuator reaching the first movement threshold, generate a first fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit, and the controller is further configured to determine if a second movement threshold has been reached for the second actuator, and in response to the second actuator reaching the second movement threshold, generate a second fault code indicating an incomplete alignment between the vehicle-based charging unit and the ground-based charging unit for the purpose of keeping track of the number of alignment attempts, as taught by Smith (pars. 16 & 19).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859